Exhibit 99.1 FOR IMMEDIATE RELEASE CPI AEROSTRUCTURES ANNOUNCES 2016 FIRST QUARTER FINANCIAL RESULTS Company Takes Non-Cash Charge Related to A-10 WRP Program Reports Revenue of $12. 7 Million, EPS of $(1.0 7 ); Revenue , as adjusted (e xcluding A-10 Program ) , of $19. 5 Million, as adjusted EPS of $0.0 5 EDGEWOOD, N.Y. – May 10 , 2016 – CPI Aerostructures, Inc. (“CPI Aero®”) (NYSE MKT: CVU) today reported first-quarter 2016 financial results. First quarter 2016 results included a one-time, non-cash charge of approximately $13.5 million related to the Company’s estimate to perform its A-10 Wing Replacement Program (WRP) through the conclusion of its 173-wing order, and consists of: 1) a reduction of revenue of approximately $8.9 million; 2) an increase in cost of sales of approximately $4.6 million. Revenue for the 2016 first quarter was $12.7 million compared with $19.9 million for the 2015 first quarter. Gross loss was $11.6 million for the first quarter of 2016, versus gross profit $3.6 million for the 2015 first quarter. Net loss for the 2016 first quarter was $9.2 million, or a loss of $1.07 per diluted share compared with net income of $928 thousand, or $0.11 per diluted share in the 2015 first quarter. On an as adjusted basis, which excludes the impact of the A-10 program on the Company’s financial performance for both time periods, revenue for the 2016 first quarter was $19.5 million compared with $15.7 million for the 2015 first quarter. Gross profit was $3.7 million for the first quarter of 2016, versus $3.6 million for the 2015 first quarter.Net income for the 2016 first quarter was $0.41 million, or $0.05 per diluted share, compared with $0.94 million, or $0.11 per diluted share, in the 2015 first quarter. Commenting on the non-cash charge, Douglas McCrosson, president and chief executive officer, stated, “The future of the A-10 remains very uncertain. Despite earlier declarations that the Air Force intended to defer retirement of the aircraft until 2022, it appears now that the Air Force intends to begin retirement much earlier than that. We anticipate that Congress will continue to prevent the Air Force from retiring the A-10 until another platform proves capable of meeting the Close Air Support mission and we still believe that the Air Force will need to acquire new wings beyond what is already on order with Boeing. However, we recognize that the quantity and timing of any future orders remain too uncertain for us to consider such anticipated orders in our current financial results. Therefore, in the first quarter of 2016 we are accounting for all of the remaining costs to complete all open orders under our contract with Boeing under the assumptions that we will neither receive firm orders for additional wing subassemblies in 2016 nor will we receive an adjustment to our contract for the claims we have submitted to our customer. It is important to note that our cash receipts from Boeing over the remainder of the contract are expected to exceed our cash expenses by approximately $1.5 million and that the A-10 WRP is expected to have net inflows of cash each quarter through completion in early 2017.” CPI Aero Q1’16 Earnings Press Release May 10, 2016 Page 2 Mr. McCrosson added, "Due to the loss incurred in the quarter ended March 31, 2016, we were not in compliance with the debt service coverage ratio, leverage ratio and net income ratio covenants contained in our Credit Agreement with BankUnited and Citizen’s Bank. On May 9, 2016, the Company entered in an amendment and waiver to the Credit Agreement which, among other things, provided for a waiver of the covenants and amended the Credit Agreement to account for the one-time A-10 related charge taken during the first quarter of 2016.” Continued Mr. McCrosson, “During the first quarter, our total backlog increased to $407.4 million, an increase of more than $20 million, primarily as a result of a new contract from Northrop Grumman to produce outer wing panel kits for the E-2D Advanced Hawkeye it is manufacturing for Japan. Our funded backlog increased to $104.0 million, up from $101.1 at the end of 2015, largely a result of new delivery orders for our commercial product lines, particularly the Gulfstream G-650 leading edges and the Embraer Phenom 300 engine inlet assemblies.” Financial Outlook We recognize that the A-10 charge makes it difficult to assess the company’s ongoing operating performance. Therefore, we are presenting updated guidance for 2016 under GAAP as well as on an as adjusted basis that excludes the A-10 WRP program revenue and costs (see accompanying table.) Prior Guidance Updated Guidance Variance Explanation GAAP Revenue $97.5 - $103.5 million $82.2 - $88.2 million See Footnote (1) Adjusted Revenue None $82.5 - $88.5 million See Footnote (2) GAAP Pre-Tax Income $9.8 - $10.5 million ($4.8) – ($5.5) million See Footnote (3) Adjusted Pre-Tax Income None $9.8 - $10.5 million See Footnote (4) (
